DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on June 17, 2021.  Claims 1-3, 8, 12, 17, 18, and 21 are amended.  Claim 22 is added.  Claims 1-9 and 11-22 are pending.

Response to Arguments
Applicant’s arguments, see page 10, filed June 17, 2021, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 18 as point 3(a) has been withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-9 and 11-22 is because the prior art of record fails to teach or suggest in combination the claim 1 or claim 21 limitation for a camera module or a vehicle, comprising: a lens holder disposed outside of the housing; a first lens barrel disposed inside the lens holder and accommodating a second lens, and a second lens barrel disposed at an outside of the lens holder to expose the first lens to the outside of the housing, wherein a portion of the lens holder is between the first lens barrel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852